Citation Nr: 9914376	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-08 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection for right knee 
disability.

2. Whether new and material evidence has been received to 
reopen the veteran's 
claim of entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Father



ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to December 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran initiated his appeal by 
filing his Notice of Disagreement in January 1998.  A 
Statement of the Case was issued in February 1998 and the 
veteran perfected his appeal by filing his substantive appeal 
in June 1998.


FINDINGS OF FACT

1.  By rating decision in March 1992, entitlement to service 
connection for a 
right knee disorder and a left knee disorder was denied; the 
veteran was notified of that determination and furnished 
notice of appellate rights and procedures, but he did not 
file a timely notice of disagreement.

2.  By rating decision in July 1993, it was determined that 
new and material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for left 
knee disability; the veteran was notified of that 
determination and furnished notice of appellate rights and 
procedures, but he did not file a timely notice of 
disagreement.

3.  Evidence received since the March 1992 rating decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of veteran's claim of entitlement 
to service connection for right knee disability.

4.  Evidence received since the July 1993 rating decision is 
not, by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of veteran's claim of entitlement 
to service connection for left knee disability.


CONCLUSION OF LAW

1.  The March 1992 rating decision which denied entitlement 
to service connection for a right knee disorder and a left 
knee disorder is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received subsequent to the March 1992 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for right knee disability 
has not been reopened.   38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

3.  The July 1993 rating decision which found no new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for left knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991).

4.  Evidence received subsequent to the July 1993 rating 
decision is not new and material, and the veteran's claim of 
entitlement to service connection for left knee disability 
has not been reopened.   38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the claims file reveals that the veteran's claims 
of entitlement to service connection for both left and right 
knee disorders were denied by rating decision in March 1992.  
The veteran was notified of that determination and furnished 
notice of appellate rights and procedures, but he did not 
file a timely notice of disagreement.  The March 1992 rating 
decision therefore became final.  38 U.S.C.A. § 7105(c).  

The veteran subsequently attempted to reopen his left knee 
disability claim, but in a July 1993 rating decision it was 
determined that new and material evidence had not been 
received to reopen the left knee claim.  The veteran was also 
notified of this determination and of appellate rights and 
procedures, but he did not file a timely notice of 
disagreement.  Accordingly, the July 1993 rating decision 
dealing with the left knee claim also became final.  38 
U.S.C.A. § 7105(c).

In October 1997, the veteran again advanced a claim based on 
right and left knee disorders.  In a December 1997 rating 
decision, the RO determined that new and material evidence 
had not been received, and the present appeal ensued. 

However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  When a veteran seeks to reopen a final 
decision based on new and material evidence, a three-step 
analysis must be applied.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet.App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the March 1992 rating decision to reopen the right knee 
claim and whether new and material evidence has been received 
since the July 1993 rating decision to reopen the left knee 
claim. 

A.  Right Knee Disability

With regards to the right knee, the March 1992 rating 
decision noted that the inservice "removal of the lipoma 
from the right leg...was considered to have been considered 
acute and transitory with no residual disability being shown 
at the time of discharge.  The evidence that was of record at 
the time of the March 1992 denial of service connection for a 
right knee disorder included the veteran's service medical 
records.  These records show that the veteran complained of a 
lump on the back of his right leg behind the knee.  The lump 
was excised in March 1990, a biopsy was conducted and the 
veteran received a diagnosed of lipoma.  The report of an 
October 1990 periodic examination did not refer to any right 
knee problems; the veteran's skin was clinically evaluated as 
normal and no right knee scars were reported.  There were no 
further notations of any other treatment of the right knee 
while in service.

Evidence submitted since that March 1992 rating decision 
includes a x-ray report from November 1993, outpatient 
treatment records from November 1997, a lay statement from a 
fellow serviceman postmarked March 1998, and the veteran's 
testimony from his personal hearing conducted in October 
1998.  The X-ray captured multiple views of the tibia and 
fibula and no fractures were identified.  The metatarsal head 
was partially visualized and appeared to be normal on that 
examination.

The outpatient treatment records show that the veteran 
complained of bilateral knee pain that was worse after hard 
work or the end of the day.  He also underwent an annual 
physical examination and complained of bilateral knee pain 
worse at night after exertion.  He was diagnosed with 
bilateral degenerative joint disease and prescribed pain 
medication.

In the lay statement from the fellow serviceman, the 
serviceman wrote that he had served with the veteran and that 
the veteran's knees got worse over time.  His knees were so 
painful that the veteran eventually took a desk job and could 
no longer go out to the field.  Further, the veteran could 
not participate in physical sports.

Finally, the Board notes that the veteran testified at his 
personal hearing that he was seeking service connection for a 
scar of the right knee.  He testified that his wife had 
noticed a growth on the back of his right knee.  At the same 
time he noticed that his right leg began to go to sleep and 
he could no longer road march.  He testified further that he 
had no other problems with his right knee while he was in 
service and was unaware of any recurrence of the lipoma.

The evidence presented subsequent to the March 1992 denial by 
itself or in connection with the evidence previously 
considered so significant that it must be considered to 
decide fairly the merits of the claim.  The new evidence 
merely reiterates the history of the inservice removal of a 
lipoma and shows that the veteran currently has degenerative 
joint disease of his right knee.  There is no new evidence 
that either shows a recurrence of the inservice lipoma or any 
residuals (including a scar) of the inservice surgical 
removal of the lipoma.  Further, there is no evidence that 
causally links the veteran's degenerative joint disease to 
service.  

In sum, the newly received evidence either duplicates 
evidence already of record (in the sense that it pertains to 
the inservice removal of a lipoma) or documents degenerative 
disease many several years after service.  There is no 
medical evidence showing any residuals of the lipoma removal 
nor is there any medical evidence linking any degenerative 
changes to service.   

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current degenerative 
joint disease is related to service do not establish a 
medical nexus, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that lay persons are not competent to 
offer medical opinions), nor do they provide a sufficient 
basis for reopening the previously disallowed claim.  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  For the same 
reason, the lay statement from the veteran's fellow 
serviceman cannot serve to reopen the claim.

B.  Left Knee Disability

With regards to the left knee, the March 1992 rating decision 
found that a left knee disorder preexisted service and was 
not aggravated by the veteran's period of active service.  
The evidence that was of record at the time of the March 1992 
decision declining to establish service connection for a left 
knee disorder includes only the veteran's service medical 
records.  These records show that the veteran injured his 
left knee twice before entering the service.  The veteran 
injured his left knee in 1986 and reinjured the knee in 1987.  
In 1987, after a football injury, the veteran was diagnosed 
with acute hemarthrosis with lateral joint pain, probable 
lateral meniscus tear, possible lateral retincular tear and 
possible cruciate injury.  At entrance into the service, the 
veteran underwent an orthopedics consultation in May 1988 and 
the impression was one of status post multiple arthroscopy of 
the left knee with no residuals.  He was diagnosed with 
retropatellar pain of the left knee in July 1988.  In July 
1991 the veteran sought treatment after two months of left 
knee pain.  At that point the veteran reported he had had 
problems since high school and a history of surgery with 20 
percent loss of patella.  No swelling was noted and 
degenerative joint disease was diagnosed.  A x-ray at the 
time showed no evidence of fracture or dislocation.

The July 1993 rating decision which found no new and material 
evidence to reopen the left knee disability claim was based 
on the same evidentiary record as the original March 1992 
denial. 

Evidence that has been associated with the claims file since 
the July 1993 rating decision includes private treatment 
records from 1986 and 1987, a VA outpatient treatment note 
from June 1993, VA outpatient treatment notes from October 
1996 to November 1997, a lay statement from a fellow 
serviceman from March 1998, and the veteran's personal 
testimony offered at a hearing in October 1998.

The private medical records show that the veteran had two 
injuries to his left knee while in high school.  In August 
1986, he underwent an arthroscopic debridement and was 
diagnosed with osteochondral fracture of the patella.  In 
August 1987 the veteran underwent another surgery and was 
diagnosed with left knee osteochondritis dissecans patella, 
with a tear in the lateral retinaculum, synovitis, and 
multiple loose bodies.  

In June 1993, the veteran sought treatment complaining of 
left knee pain.  He reported that he was unable to sleep and 
wanted something to help him fall asleep.  No diagnosis was 
made at that time.  VA outpatient treatment notes from 1996 
to 1997 reflect that the veteran reported left knee pain on 
several occasions.  In October 1996 the veteran complained of 
chronic left knee pain.  The doctor noted that there was no 
effusion in the left knee but that there was tenderness on 
the undersurface of the patella and over the medial joint 
line.  The veteran had a full range of motion in his left 
knee.  A diagnosis of chondromalacia patella was made.  In 
April 1997 the veteran was still limping due to left knee 
pain.  In November 1997, the veteran again complained of 
bilateral knee pain that was worse in the night or upon 
exertion.  He was diagnosed with bilateral degenerative joint 
disease of the knees.

As mentioned above, the veteran has also submitted a lay 
statement from a fellow serviceman who observed the veteran 
during service and noted that the veteran's knees became more 
symptomatic during service.  The veteran himself testified in 
October 1998 that he had been a paratrooper in service and 
that he had completed 25 to 30 jumps while in jump school.  
He testified that when he returned from the Gulf War he could 
no longer run or perform the tasks inherent in the job of 
infantry soldier.  At separation, he reported having trouble 
sleeping at night due to the constant pain with cracking, 
locking and popping.  His condition at the time of the 
personal hearing was that he currently could not sleep well 
due to constant pain.  He further reported limping and his 
knees locking more and more.  

While certain items of newly received evidence document 
continuing problems with the left knee, this evidence is not, 
by itself or in connection with the evidence previously 
considered, so significant that it must be considered to 
decide fairly the merits of the claim.  The new medical 
evidence essentially documents post-service left knee 
problems and does not go to the question of whether there was 
aggravation of the preexisting left knee disorder during 
service, or incurrence of a separate disorder, such as 
degenerative disease, during service.  As such, the medical 
evidence cannot be considered new and material.  With regard 
to the testimony offered by the veteran and his father and a 
lay statement to the effect that the veteran had left knee 
problems during service, service medical records which were 
considered at the time of the March 1992 and July 1993 rating 
decisions duly documented inservice left knee problems.  
Therefore, the newly received evidence adds nothing new to 
the record.  To the extent that medical knowledge may be 
required to show an increase in disability of the preexisting 
left knee disorder during service, it has not been shown that 
those individuals are competent to offer medical opinions.  
Espiritu.  Therefore, these lay statements are not sufficient 
to reopen the veteran's claim of entitlement to service 
connection for left knee disability.


ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

